Citation Nr: 1310294	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction of the evaluation for chronic lumbar strain from 40 percent to 20 percent as of January 1, 2010.

2.  Entitlement to an increased evaluation for chronic lumbar strain in excess of 40 percent prior to January 1, 2010, and in excess of 20 percent from January 1, 2010.  

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1978 to February 1998.  

In a July 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina proposed to reduce the evaluation of the Veteran's service-connected chronic lumbar strain from 40 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision which effected the proposed reduction.  

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in October 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On February 25, 2009, VA received a claim for increased rating, and a claim for a TDIU, for disability associated with the Veteran's service-connected lower back disorder.  At that time the disorder was rated as 40 percent disabling, effective April 3, 2007.  In response, the RO denied the Veteran's claim for a rating in excess of 40 percent.  The RO also found that, effective January 1, 2010, the rating should be reduced to 20 percent.  

As indicated earlier, the RO proposed the reduction in a July 2009 rating decision, accompanied by a letter, and then implemented the reduction in the October 2009 rating decision on appeal.  As the rating reduction was a result of the claim for increased rating, and as the Veteran has continued to maintain entitlement to a higher rating due to his back disability, the issues on appeal consist not only of whether the reduction was proper, but also whether higher ratings, including TDIU, are warranted during the appeal period.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Although the Veteran did not file a notice of disagreement with respect to the denial of TDIU, the Court of Appeals for Veterans Claims has held that TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, that matter is before the Board as well.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

In the present case, the July 2009 letter and rating decision advised the Veteran of the proposed reduction.  The letter and rating decision detailed the nature of the proposed reduction to include the material facts - i.e., recent VA medical findings regarding limitation of motion in the Veteran's back - on which the proposed reduction was based.  The July 2009 rating decision also noted the disability criteria relevant to back disorders.  Moreover, the Veteran was provided with a 60-day period of time in which to provide additional evidence and a 30-day period of time in which to request a hearing.  Action to implement the reduction, effective January 1, 2010, was taken in the above-referenced October 2009 rating decision.

The Board notes that the July 2009 letter erroneously refers to a "nervous condition" when discussing requirements under 38 C.F.R. § 3.105(e).  Nevertheless, the other portions of the letter, and the accompanying rating decision, properly refer to the correct disability at issue - the lumbar spine disorder.  Furthermore, the Veteran clearly indicated in statements of record submitted subsequent to the July 2009 notice letter that he fully understood the RO's intention of reducing the assigned evaluation for his lower back disorder, and not a nervous disorder.  Indeed, the record indicates that not only is the Veteran not service connected for a nervous disorder, he has never claimed service connection for a psychiatric disorder of any kind.    

Ultimately, the Board finds remand warranted here for additional development.  

First, VA should obtain additional VA treatment records.  In a letter of record received from the Veteran in March 2012, the Veteran states that he is receiving treatment for his back disorder from a Dr. P.G. at the Fayetteville, North Carolina VA Medical Center.  The record contains treatment records at the subject VAMC from the noted physician, but the records are only dated until November 2009.  Remand is warranted so that relevant treatment records pertaining to treatment by this physician can be obtained and included in the claims file.  

The Board also notes that, although the record contains VA medical treatment records dated in October and  November 2009, no records are in the claims file dated between October 2008 and October 2009.  Remand is also warranted so that any relevant treatment records dated between October 2008 and October 2009 can be included in the record, in addition to records dated since November 2009.  

Second, VA may need to obtain treatment records from other healthcare providers.  In an October 2009 VA treatment record, the Veteran reportedly indicates treatment at "Robinson ... or Womack" at Fort Bragg.  Further, in a VA Form 21-4142 signed by the Veteran in May 2009, the Veteran authorizes release of medical records from "Fort Bragg Medical Clinic Mildred Clark, Fort Bragg Womack Medical Center"  and Troop Medical Clinic, Womack Army Med. Center."  The record does not indicate these records were included in the claims file, however.   

Third, additional medical inquiry is warranted into the Veteran's lower back disorder.  In a July 2011 VA compensation examination report of record, relevant findings regarding examination of the Veteran's back are offered.  However, additional medical inquiry is warranted because of certain findings regarding the Veteran's hips.  Specifically, the VA examiner noted reduced extension in each of the Veteran's hips, but did not offer commentary on whether that limitation is associated in any way with symptomatology related to the Veteran's lower spine disorder.  An examiner should clarify whether the reduced hip extension is indicative of an associated neurological abnormality.  

Fourth, the Board has construed the Veteran's claim for increased rating to be one that includes a claim to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Previously, the Veteran had indicated that he is unemployable as the result of his service-connected back disability (the RO denied his claim in the July 2009 rating decision).  Further, an April 2009 VA compensation examination report finding raises the issue of unemployability by stating, "[c]apable of sedentary work only.  No lifting greater than 20 pounds."  

Based on this evidentiary background, the Board finds that the Veteran should again be asked to complete a TDIU claim form so VA can obtain information concerning his educational and work.  

Finally, the Veteran should also be asked to submit or identify any records pertaining to treatment of his back by any other provider who is not already noted in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a TDIU claim form, VA Form 21-8940.   

2.  Request that the Veteran submit or identify any medical records pertaining to treatment he may have received for his back disorder with respect to his February 2009 claim for increased rating for a back disorder.    

3.  Attempt to obtain records pertaining to recent treatment the Veteran may have received at a facility named "Robinson" as well as at "Fort Bragg Medical Clinic Mildred Clark, Fort Bragg Womack Medical Center" and "Troop Medical Clinic, Womack Army Med. Center."

4.  Obtain recent VA treatment records as follows:

a.  VA treatment records dating from October 2008 to October 2009; and

b.  VA treatment records dating from November 2009.  

5.  If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  After the above development is completed, forward the complete claims folder to the VA examiner who provided the July 2011 VA examination and opinion report.  The examiner is asked to provide additional comments with respect to her findings of limited flexion in the Veteran's hips.  The examiner should clarify whether the reduced hip extension is indicative of a neurological abnormality associated with the service-connected chronic lumbar strain disability.  Please provide a complete explanation for the opinon.  

If the examiner who performed the July 2011 VA examination is no longer available or feels that another examination is necessary in order to provide the requested opinion, then an examination should be scheduled.  The examiner's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to provide details regarding the current nature of the Veteran's lower back disability, and should specifically address the question noted above regarding limitation of hip extension.  A complete rationale for all opinions must be set forth in the report.

7.  After the requested examination addendum report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate each of the issues noted on appeal above (to include the issue regarding a TDIU) in light of any additional evidence added to the record assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2011, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


